Proceeding pursuant to EDPL 207 to review a determination of the Village of Otisville, dated September 1, 2005, made after a public hearing, to condemn a portion of the petitioners’ property.
Adjudged that the proceeding is dismissed, with costs.
A proceeding for judicial review of the condemnation of real property must be commenced “within thirty days after the condemnor’s completion of its publication of its determination and findings” (EDPL 207 [A]). Here, a synopsis of the findings and determination was published in the Times Herald Record on September 15 and 16, 2005. Since the petition was not filed until October 18, 2005, the proceeding must be dismissed as untimely (see Matter of 922-932 W. Beech Corp. v City of Long Beach, 253 AD2d 465 [1998]; Matter of Turner v State of N.Y. Dept. of Transp., 97 AD2d 628 [1983]). Florio, J.P., Miller, Spolzino and Dillon, JJ., concur.